Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is requested to note that the Examiner for this application has changed.Future correspondence should be directed to Lauren Van Buren, Art Unit 1632, whose contact information can be found below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered.

 
Response to Applicants Amendments/Remarks
Since the claims have been amended, the previously made rejection is withdrawn and new rejections put forth.  
Applicant’s arguments with respect to claim(s) 2, 6-14, 24-29 have been considered but are moot because the new grounds of rejection does not rely on any teaching or matter specifically challenged in the argument.


Claims 2,6-14,24-29 are under examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 6-14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Msika et al (WO 2014/009566-from IDS filed 12/17/2018, using US 2015/0285787 as translation, hereinafter Msika ‘787) in view of Levi (Stanford Dissertation 2009) and Msika et al (WO 2014/122326-from IDS filed 12/17/18, using US 2015/0374605 as translation, hereinafter Msika ‘605).
Regarding claims 2 and 24, Msika ‘787 teaches incubating a reconstructed skin model drying conditions (Paragraph 227), said model is being obtained from a skin sample from a child (Abstract).  The reconstructed skin models are exposed to an air/liquid interface for a period of 5 to 9 days (Paragraph 227) which will cause the drying of the reconstructed skin model.  Miska ‘787 further teaches contacting an agent/formulation with the skin model, measuring the level of expression of at least one biological marker (paragraph 203-231), and evaluating the efficacy of said active agent or of said formulation based on the expression of biological markers (Page 136-137). 
Msika ‘787 does not teach the specific humidity used to successfully dry the reconstructed skin model. However, Levi teaches a method that dries skin using a relative humidity under 40% (Page 54, Figure 4.3; Page 59, Table 4.1.).  An artisan would have been motivated to have applied the teachings of Levi, which involve drying the skin at a relative humidity (RH) as low as 15%, since such conditions can successfully dry skin to simulate dry skin in vivo (Pages 53-55).  Because Figures 4.3 and 4.4 of Levi demonstrate that such conditions can dry skin, there is a high expectation for successfully drying the reconstructed skin models of Msika ‘787 using the technique of Levi.  Such methods of drying taught in Levi applied to Msika ‘787 would allow for the testing of agents/formulations on a skin model that simulates dry skin conditions.  
Msika ‘787 fails to teach the biological markers listed in applicants’ instant set of claims.  However, Msika ‘605 teaches the biological marker, ΔNp63, listed in applicants’ instant set of claims (Paragraph 68).  ΔNp63 is a marker of resistance to apoptosis (cell death) (Paragraph 68).  Dry and damaged skin would be more prone to cell death and have decreased levels of . ΔNp63  However, healthier skin would inherently have better resistance to apoptosis/higher levels of ΔNp63.  Therefore, it would have been obvious for the dried skin reconstructed model to have less ΔNp63 detected than a standard control.  
An artisan would have been motivated to have used the markers taught in Msika ‘605 because Msika ‘605 overall teaches a method of protecting skin cells (Paragraph 15-19) from harsh environmental conditions including drying (Paragraphs 19-20).  The health of such skin cells when exposed to therapeutic agents/formulations can be determined by measuring such markers such as ΔNp63 (Paragraph 68).  Thus, an artisan would have been motivated to have measured ΔNp63 in order to determine the health of the skin cells in the reconstructed skin model taught by Msika ‘787 to determine if the agent/formulation benefited the skin cells.  One would have a reasonable expectation for success since both Msika ‘787 and Msika ‘605 teach detecting the condition of skin cells by using biomarkers.  Miska ‘605 also teaches that the skin sample can be obtained from a donor selected from the group consisting of newborn aged between 0 and 1 month, and infants aged between 1 month and 2 years (Paragraph 43)  as in instant Claims 2, 24, and 25
Dependent Claims taught by Msika ‘787
Regarding claims 6 and 7, Msika ‘787 teach wherein a marker is selected from a genetic marker, a protein marker, a lipid marker, or a metabolic marker (paragraph 83). The genetic markers or protein markers are selected from inflammation markers, barrier markers and markers of pluripotent stem cells (paragraph 95). The metabolic markers include NMF (paragraph 119).
Regarding claims 8 and 9, Msika ‘787 teach wherein the lipid marker is ceramide (paragraph 106), the inflammation marker is selected from a group that includes IL-1 and IL-8 (paragraph 97), the epidermal barrier marker is selected from a group that includes CLDN1, and a marker for pluripotent stem cells is selected from a group including KRT19 and NOTCH-1 (paragraph 97). The metabolic markers include NMF (paragraph 119).
Regarding claims 7-8, Msika ‘787 teach wherein a marker is selected from a genetic marker, a protein marker, a lipid marker, or a metabolic marker (paragraph 83). The genetic markers or protein markers are selected from inflammation markers, barrier markers and markers of pluripotent stem cells (paragraph 95). The metabolic markers include NMF (paragraph 119). Msika ‘787 teach wherein the lipid marker is ceramide (paragraph 106), the inflammation marker is selected from a group that includes IL-1 and IL-8 (paragraph 97), the epidermal barrier marker is selected from a group that includes CLDN1, and a marker for pluripotent stem cells is selected from a group including KRT19 and NOTCH-1 (paragraph 97). 
While Msika ‘787 do not specifically describe a single embodiment that includes all the claimed biomarkers together with the NMF marker, Msika ‘787 would have rendered the claimed combination of biomarkers an obvious choice because Msika ‘787 do indicate that all the claimed biomarkers are desirable and beneficial for use in their method.
Regarding claim 10, Msika ‘787 teach wherein the skin sample comes from a donor that includes newborns, infants and children between 2 and 16 years (paragraph 134).
Regarding claim 11, Msika ‘787 teach wherein the skin comes from skin having the prototype I,II,III,IV,V,or VI (paragraph 21).
Regarding claims 12-13, Msika ‘787 teach wherein the reconstructed skin model includes skin tissue explants, suspended skin cell cultures, monolayer, bilayer, reconstructed skin cultures and reconstructed mucosal cultures (paragraph 51).
Regarding claim 14, Msika ‘787 teach wherein the model comprises at least fibroblasts and/or keratinocytes (paragraph 55).
Therefore the combined teachings of Msika ‘787, Levi and Msika ‘605 render obvious Applicant’s invention as claimed.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one Known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

	In the present situation, rationales A, B, E, F and G are applicable.  The claimed invention was known in the art at the time of filing as indicated by the teachings of the cited references.  Msika ‘787 teaches the an in-vitro efficacy evaluation system that includes a reconstructed skin graft.  Msika ‘605 teaches various biomarkers that can be used in order to evaluate a reconstructed skin graft.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teaching and motivation with a clear, reasonable expectation. The cited prior art meets criteria set forth in both Graham and KSR. 
 

Claims 2, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Msika et al (WO 2014/009566-from IDS filed 12/17/2018, using US 2015/0285787 as translation, hereinafter Msika ‘787) in view of Levi (Stanford Dissertation 2009), Msika et al (WO 2014/122326-from IDS filed 12/17/18, using US 2015/0374605 as translation, hereinafter Msika ‘605), Boniface et al. “Oncostatin M Secreted by Skin Infiltrating T Lymphocytes Is a Potent Keratinocyte Activator Involved in Skin Inflammation” J Immunol 2007; 178: 4615-4622.

	Msika’787 and Msika’605 apply as above to teach claims 2 and 25.  In paragraph 97 of Msika ‘787, the reference states that IL-1 and IL-8 can be used as inflammatory markers.  Paragraph 146 of Msika ‘787 states that “expression of inflammation markers is known to be increased when children’s skin is attacked….On the other hand, the expression of these inflammation markers is not affected by well-tolerated active agents, compositions or formulations…”  Therefore, it would be expected that when the skin cells are challenged/attacked with an unfavorable situation such as drying that inflammatory markers would be increased when compared to a control reference.  
	Neither of the Msika references mention using OSMR as a biological inflammatory marker.  However, Boniface teaches that OSMR, type II can also be an indicator of inflammation (Abstract).  An artisan would have been motivated to have used OSMR as a marker in place of the IL-1/IL-8 taught in Msika ‘787 because OSMR can also be used to monitor inflammation (Abstract of Boniface).   There would be a high expectation for success using such an inflammation marker since Boniface teaches that OSMR can indeed be used as an inflammation marker, and Msika ‘787 uses inflammation markers to monitor the state of the cells in the reconstructed skin model.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one Known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

	In the present situation, rationales A, B, E, F and G are applicable.  The claimed invention was known in the art at the time of filing as indicated by the teachings of the cited references.  Msika ‘787 teaches the an invitro efficacy evaluation system that includes a reconstructed skin graft.  Msika ‘605 teaches various biomarkers that can be used in order to evaluate a reconstructed skin graft.  Boniface teaches OSMR as an inflammatory marker.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teaching and motivation with a clear, reasonable expectation.   The cited prior art meets criteria set forth in both Graham and KSR.  



Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632